Citation Nr: 1042323	
Decision Date: 11/10/10    Archive Date: 11/18/10

DOCKET NO.  08-14 591	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for a thoracolumbar spine 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel







INTRODUCTION

The Veteran had active service from February 1954 to February 
1958, and from August 1968 to March 1974.  He also had additional 
periods of unverified active service.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a December 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which denied the above claim.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

While the Veteran had requested a hearing before the Board in his 
May 2008 substantive appeal, he later failed to report for an 
appropriately noticed Board hearing in February 2009 without 
explanation.  Therefore, the Board finds that reasonable efforts 
were undertaken to afford the Veteran his requested hearing, and 
that additional efforts to provide him with his requested hearing 
are not warranted.  


FINDING OF FACT

Chronic degenerative joint and disc disease at L4-5 had its onset 
during active service.


CONCLUSION OF LAW

Chronic degenerative joint and disc disease at L4-5 was incurred 
during active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303 (2010).






REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background

As a result of its decision to grant entitlement to service 
connection for degenerative joint and disc disease at L4-5, the 
Board finds that any failure on the part of VA to notify and/or 
develop the claim pursuant to the Veterans Claims Assistance Act 
of 2000, 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & 
Supp. 2010) (VCAA), cannot be considered prejudicial to the 
Veteran.  The Board will therefore proceed to a review of the 
claim on the merits.

"[I]n order to establish service connection or service-connected 
aggravation for a present disability the veteran must show:  (1) 
the existence of a present disability; (2) in-service incurrence 
or aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease or 
injury incurred or aggravated during service."  Shedden v. 
Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

With chronic disease shown as such in service so as to permit a 
finding of service connection, subsequent manifestations of the 
same chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to intercurrent 
causes.  For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to identify 
the disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "Chronic."  When the 
disease entity is established (leprosy, tuberculosis, multiple 
sclerosis, etc.), there is no requirement of an evidentiary 
showing of continuity.  If a condition noted during service is 
not shown to be chronic, then generally a showing of continuity 
of symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b).  In addition, service 
connection may also be granted on the basis of a post-service 
initial diagnosis of a disease, where the physician relates the 
current condition to the period of service.  38 C.F.R. 
§ 3.303(d).  




When a veteran served 90 days or more during a period of war and 
arthritis or an organic disease of the nervous system becomes 
manifest to a degree of 10 percent within one year from the date 
of termination of such service, such disease shall be presumed to 
have been incurred in service, even though there is no evidence 
of the disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1112, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).

Service treatment records do not reflect complaints or treatment 
of any back problems until February 1968, at which time the 
Veteran reported that he jerked a track gate at a missile launch 
site and injured his low back.  Examination at this time revealed 
moderately severe left-sided lumbosacral paravertebral muscle 
spasm with scoliosis from left to right.  The impression was 
moderate lumbosacral strain.  Although it was noted several days 
later that the Veteran was doing better, in September 1968, the 
Veteran was again evaluated for back strain.  

Periodic service examination in August 1970 revealed abnormal 
findings with respect to the Veteran's low back.  More 
specifically, examination revealed low back pain without loss of 
strength or range of motion.  

Service treatment records further reflect that in September 1972, 
the Veteran was evaluated for recurrent back pain that reportedly 
was related to an injury 4 years earlier.  Thereafter, in August 
1973, the Veteran complained of a history of back trouble, and x-
rays of the lumbar spine revealed narrowing of the L4-5 
intervertebral disc space and mild osteoarthritic spurring.  In 
September 1973, the Veteran underwent in-service orthopedic 
examination for low back pain that reportedly began in 1967.  It 
was again noted that the Veteran reported being injured while 
opening a gate at a missile site.  It was further noted that the 
Veteran's back pain radiated down the left leg.  X-rays were 
noted to indicate some scoliosis at L4-5.  The impression 
included sciatica, intermittent, probably secondary to chronic 
degenerative disc disease at L4-5.  




In October 1973, the Veteran was evaluated for a recent fall and 
a long history of low back pain that the Veteran stated was 
secondary to lumbar disc disease.  The most recent x-rays were 
found to show narrowing at L4-5 disc space and the presence of 
osteoarthritic spurs.  The impression was lumbar disc disease.  

In February 1974, the Veteran was admitted to a hospital with a 
primary diagnosis of degenerative arthritis at L4-5 with 
radiculitis.  

The first relevant post-service treatment records are dated in 
April and May 1989, and reflect evaluation and treatment for 
lumbar disc disease at multiple levels, at least in part 
referable to a recent lifting injury.

A private medical report from November 1989 indicates that the 
Veteran experienced low back pain as a result of a work-related 
injury in January 1989.  It was also noted that he had a history 
of prior lower back pain at work, and in 1984.  Magnetic 
resonance imaging (MRI) of the lumbar spine revealed disc 
herniations at L4-5 and L5-S1 with bulging or herniation at L3-4 
and degenerative disc disease at all three levels.  The 
impression included multiple disc herniations in the lumbar 
spine, L4-5, L5-S1, and L3-4.  Electromyography (EMG) was also 
noted to reveal mild chronic left L5 radiculopathy.  It was 
indicated that the Veteran currently did not wish to have 
surgery.  

Private medical records from January 2005 reflect a history of 
injuries to the back in 1998 and December 1999.  The Veteran 
experienced a stabbing, burning pain, radiating into the right 
lateral lower extremity as far as the foot.  In January 2000, he 
underwent surgery that consisted of the removal of a disc and a 
bone fragment.  Thereafter, the Veteran had occasional back pain 
until January 2005, when he experienced low back pain while 
lifting a nightstand, for which he subsequently received trigger 
point injections.  Diagnostic studies from October 2006 revealed 
severe degenerative disc disease of the lower lumbar spine.

VA examination in February 2008 revealed the Veteran's report of 
the onset of back pain in service as a result of a twisting 
injury while pulling a missile gate in 



1973.  Since then, the Veteran reported having progressive back 
pain, with stiffness and muscle spasms, that eventually led to a 
discectomy of L4-5 in December 1998.  The Veteran continued to 
complain of daily pain, radiating to the left leg, and right leg 
weakness.  Physical examination of the thoracolumbar spine 
revealed evidence of a surgical incision that was well-healed.  A 
computed tomography (CT) scan of the lumbosacral spine was found 
to reveal stenosis at L3-4 with disc bulging at L4-5, and L5-S1, 
with degenerative disc disease.  X-rays of the lumbosacral spine 
revealed multilevel lumbar degenerative disc changes, 
degenerative changes of the lower lumbar facet joints, and L4 
laminectomy.  The diagnosis included lumbar spine post-discectomy 
at L4-5 with degenerative disc disease and degenerative joint 
disease without radiculopathy.  The examiner stated that he could 
not resolve the issue of whether the Veteran's lumbar spine 
degenerative disc disease was related to the in-service back 
injury without res[or]ting to mere speculation.  


II.  Analysis

Initially, the Board would like to point out that a low back 
disorder was not noted at the time of the Veteran's entry into 
service and that in fact, the record does not demonstrate that 
the Veteran experienced any problem with his back during service 
until February 1968, at which time he injured his back as a 
result of a twisting injury that occurred while he was in the 
process of pulling a gate on a track at a missile site.  The 
record also reflects multiple current diagnoses of low back 
disability, including diagnoses of degenerative disc and joint 
disease of the lumbar spine.  

It is also clear that there were numerous complaints and medical 
findings with respect to the low back during service from the 
date of the Veteran's original injury in February 1968 through 
February 1974, such that chronic degenerative disc and joint 
disease at L4-5 was demonstrated during service.  Notably, in 
September 1968, the Veteran was again evaluated for back strain; 
periodic service examination in August 1970 revealed abnormal 
findings with respect to the Veteran's low back; in September 
1972, the Veteran was evaluated for recurrent back pain that 
reportedly was related to an injury 4 years earlier; in August 
1973, the Veteran complained of a history of back trouble, and x-
rays of the lumbar spine revealed narrowing of the L4-5 
intervertebral disc space and mild osteoarthritic spurring; in 
September 1973, there was an impression of sciatica, 
intermittent, probably secondary to chronic degenerative disc 
disease at L4-5; in October 1973, the Veteran was evaluated for a 
recent fall and a long history of low back pain that the Veteran 
stated was secondary to lumbar disc disease, and the most recent 
x-rays were found to show narrowing at L4-5 disc space and the 
presence of osteoarthritic spurs; and in February 1974, the 
Veteran was admitted to a hospital with a primary diagnosis of 
degenerative arthritis at L4-5 with radiculitis.  

Moreover, there is also current evidence of degenerative disc and 
joint disease at L4-5, and while there is evidence of multiple 
post-service injuries to the low back beginning in 1989, the 
Board does not find that the Veteran's current degenerative disc 
and joint disease at L4-5 is clearly attributable to these 
intercurrent causes.  Indeed, the February 2008 VA examiner 
reviewed the evidence of record and concluded that he could not 
resolve the issue of whether the Veteran's lumbar spine 
degenerative disc disease was related to the in-service back 
injury without res[or]ting to mere speculation.  

Consequently, since chronic degenerative disc and joint disease 
at L4-5 was shown in service, there are current diagnoses of the 
same disease entity, and the current manifestations of that 
entity are not clearly attributable to intercurrent causes, the 
Board will give the Veteran the benefit of the doubt, and 
conclude that service connection for degenerative disc and joint 
disease at L4-5 is warranted under 38 C.F.R. § 3.303(b).  
Parenthetically, the Board would further note that since the 
chronic disease entity has been established (degenerative disc 
and joint disease at L4-5), an evidentiary showing of continuity 
would not be required 



to link that diagnosis to the Veteran's current diagnosis.  


ORDER

Service connection for degenerative disc and joint disease at L4-
5 is granted.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


